UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6551


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

QUINDELL FORD, a/k/a Nephew,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cr-00219-RDB-1; 1:12-cv-02848-RDB)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quindell Ford, Appellant Pro Se. Bonnie S. Greenberg, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Quindell       Ford   seeks      to    appeal       the       district    court’s

order denying his Fed. R. Civ. P. 59(e) motion to alter, amend,

or   vacate       a      prior      judgment.               Ford’s           motion      sought

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                    The order is not appealable

unless    a    circuit       justice      or   judge     issues         a    certificate    of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2012).                        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this      standard          by      demonstrating         that

reasonable      jurists        would      find       that     the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on     procedural           grounds,       the        prisoner     must

demonstrate      both     that      the    dispositive           procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Ford has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense      with    oral      argument       because        the       facts     and    legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3